Case 2:19-cv-02956-GW-FFM Document 56 Filed 12/12/19 Page 1 of 13 Page ID #:1236

                                                                                                         JS-6
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-2956-GW(FFMx)                                           Date       December 12, 2019
 Title             Justine Tanjaya v. The Regents of The University of California, et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                          Terri A. Hourigan
                 Deputy Clerk                        Court Reporter / Recorder                    Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                        Carol L. Gillam                                       Usha C. Vance
                                                                              Hailyn J. Chen
 PROCEEDINGS:                DEFENDANT THE REGENTS OF THE UNIVERSITY OF
                             CALIFORNIA'S MOTION TO DISMISS SECOND AMENDED
                             COMPLAINT [35]

                             DEFENDANT DR. SOTIRIOS TETRADIS'S MOTION TO DISMISS
                             SECOND AMENDED COMPLAINT [42]


Court hears oral argument. The Tentative circulated and attached hereto, is adopted as the Court’s Final
Ruling. The Court would GRANT the University’s and Tetradis’s Motions to Dismiss the Second
Amended Complaint as delineated in the ruling.




                                                                                                   :     05
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
Case 2:19-cv-02956-GW-FFM Document 56 Filed 12/12/19 Page 2 of 13 Page ID #:1237



      Tanjaya v. Regents of the Univ. of Cal. et al.; Case No. 2:19-cv-02956-GW-(FFMx)
      Tentative Ruling on Defendant Regents of the University of California’s Motion to Dismiss the
      Second Amended Complaint



 I.       Background
               A. Factual Background
               Justine Tanjaya, DDS (APlaintiff@) sues The Regents of the University of California
      (“Regents” or “the University” or “Defendant”), Solitirios Tetradis (“Tetradis”) and Does 1
      through 25, inclusive (collectively referred to as “Defendants”), for: (1) sex discrimination in
      violation of Title IX, 20 U.S.C. § 1681 et seq. (“Title IX”); (2) retaliation in violation of Title IX;
      (3) sex discrimination in violation of Cal. Gov. Code § 11135; (4) hostile environment and quid
      pro quo harassment in violation of Title IX; (5) assault; and (6) battery.1 See generally Second
      Amended Complaint (“SAC”), Docket No. 29. Plaintiff alleges the following relevant facts:
               Plaintiff is an Asian-American woman pursuing her doctorate in oral biology. See id. ¶ 3.
      She commenced her studies at the UCLA School of Dentistry in 2017. See id. ¶ 12. On or about
      April 13, 2018, Plaintiff met with UCLA Senior Associate Dean and Professor Soltirios Tetradis,
      DDS, Ph.D (“Tetradis”) in his office, hoping for guidance and constructive advice in handling
      some issues with her research mentor, Dr. Kang Ting (“Ting”). See id. ¶ 13. After instructing
      Plaintiff to close the office door, Tetradis asked Plaintiff to forward email messages between her
      and Ting. See id. ¶¶ 13-14. Plaintiff was hesitant, but Tetradis became insistent, demanding and
      reaching for her phone. See id. ¶ 14. Tetradis began to stroke Plaintiff=s hand, making her feel
      extremely uncomfortable. See id. He moved closer to Plaintiff under the pretext that he could not
      read her phone well, eventually moving so close that his legs touched hers, though she tried to
      move away. See id. ¶¶ 14, 16. Tetradis raised his voice, repeatedly demanding that Plaintiff send
      him the email chain with Ting or there would be ramifications. See id. ¶ 15. Plaintiff began to cry
      and feared that no one would hear her if she cried for help. See id. Tetradis asked if Plaintiff had
      anything else that would expose Ting in a negative light. See id. ¶ 17. Plaintiff replied that she
      did not. See id. Tetradis then asked if Ting ever touched Plaintiff inappropriately, but Plaintiff
      said her only issues with Ting were related to research expectations. See id.


      1
       It appears that Plaintiff brings all of the causes of action against the Regents but only claims Four through Six
      against Tetradis. See generally SAC.
                                                                 1
Case 2:19-cv-02956-GW-FFM Document 56 Filed 12/12/19 Page 3 of 13 Page ID #:1238



         Tetradis said Plaintiff would not be able to graduate from the doctoral program without his
  help and that if she cooperated with him he would help her produce a written agreement on how
  to complete her remaining clinical orthodontic and Ph.D. training in a reasonable time. See id. ¶
  17. Because Tetradis was the Senior Associate Dean, this caused Plaintiff fear and frustration.
  See id. ¶ 19. She felt both sexually harassed and academically threatened. See id. After leaving
  the meeting, Plaintiff emailed Tetradis that she had no intention of reporting anyone or
  complaining about the program. See id. ¶ 20.
         On April 18, 2018, Plaintiff met with Tetradis again in his office, alone behind closed
  doors. See id. ¶ 21. Tetradis pressured Plaintiff to file a Title IX claim against Ting saying he
  would report it even if she did not agree. See id. Tetradis told Plaintiff that he and Dean Paul
  Krebsbach (“Krebsbach”) were much more powerful than Ting, and that the University, including
  the Title IX office were on Tetradis’s side. See id. ¶ 21. Tetradis also boasted that he was good
  friends with the Title IX Coordinator, Mohammed Cato (“Cato”) and could bring files to Cato
  anonymously. See id. ¶ 22. Unbeknownst to Plaintiff, Tetradis had already falsely reported Ting
  for committing a Title IX violation against Plaintiff. See id. ¶ 21.
         During the meeting, Tetradis began to stroke Plaintiff=s back and arms, perhaps under the
  guise of comforting Plaintiff, but Plaintiff understood it as a sexual assault. See id. ¶ 23. Plaintiff
  but was too afraid of Tetradis and his power to file an immediate complaint. See id. ¶¶ 24.
         By May 31, 2018, Plaintiff cut off all communication with Tetradis and resigned from any
  lab assignment he had pushed her into. See id. ¶ 24. Tetradis repeatedly demanded that Plaintiff
  come to his office, threatening that her actions would negatively impact the continuity of her
  studies. See id. ¶ 25. Tetradis reached out to various administrative employees to track Plaintiff
  down and unexpectedly came to the orthodontic clinic where she was working. See id.
         Plaintiff reported the assault and harassment from Tetradis to Dr. Ting, and another
  member of the School of Dentistry’s leadership, Dr. Won Moon, and she believes they asked
  Tetradis to “stop bothering Plaintiff.” See id. ¶ 26. On June 25, 2018, Plaintiff filed a Title IX
  complaint against Tetradis. See id. ¶ 27. She submitted a detailed declaration regarding the events
  on July 15, 2018 and was interviewed on July 23, 2018. See id. UCLA assured Plaintiff of its
  non-retaliation policies. See id. ¶ 28. Although Title IX complaints were supposedly confidential,
  an official outside the Title IX office had a copy of Plaintiff=s sworn statement and questioned her
  about it in a surprise meeting. See id.

                                                    2
Case 2:19-cv-02956-GW-FFM Document 56 Filed 12/12/19 Page 4 of 13 Page ID #:1239



          Regents failed to promptly investigate Plaintiff’s Title IX complaint and permitted Tetradis
  to intimidate witnesses and prevent an investigation from proceeding. See id. ¶ 30. On or about
  August 6, 2018, Plaintiff sent an email to Vice Chancellor Jerry Kang (“Kang”), and all department
  chairs and senior leaders complaining about the pace of the investigation of her case, the fact that
  she was not protected, and the fact that Dean Kresbach (“Kresbach”) and Tetradis had been
  harassing, intimidating and retaliating against faculty who supported Plaintiff. See id. ¶ 31. On
  August 7, 2018, Plaintiff emailed Kang, Kresbach and others to complaint about the Title IX
  investigator, Mohammed Cato’s (“Cato”) bias in the handling of her case. See id. ¶ 32. On August
  10, 2018, Plaintiff made a written complaint of retaliation from Dr. Tetradis to Kang and Cato.
  See id. ¶ 33. On August 14, 2018, Kang emailed Plaintiff to inform her that he had concluded that
  Cato was not biased and there was no need for him to recuse himself from her investigation. See
  id. ¶ 34.
          Members of Plaintiff’s Ph.D. committee were told to hold her to a higher standard than
  other students. See id. ¶ 29. On October 8, 2018, Dr. Flavia Pirih tried to fail Plaintiff. See id. ¶
  35. Plaintiff believes this was done at Tetradis’ behest. See id. On October 9, 2018, Tetradis sat
  directly in front of Plaintiff in the cafeteria, despite there being other empty chairs and tables. See
  id. ¶ 36. Plaintiff learned that the oral biology program had not forwarded her paperwork to her
  reconstituted Ph.D. committee. See id. ¶ 37. On October 13, 2018, Plaintiff emailed Vice Provost
  Dean Garrell regarding continuing harassment, abuse of power, and intimidation she experienced
  from members of the oral biology administration. See id. ¶ 38. Tetradis showed up at Plaintiff’s
  clinic another time without any purpose, just to stare at and intimidate her. See id. ¶ 39. In January
  of 2019, Kresbach announced that Ting was no longer the chair of orthodontics. See id. ¶ 39.
  Plaintiff believes this was in retaliation for his standing up for Plaintiff. See id. On June 12, 2019,
  Dr. Igor Spiegelman unexpectedly attended Plaintiff’s Ph.D. defense presentation. See id. ¶ 40.
  Plaintiff believed this was at the behest of Tetradis and found this intimidating. See id.
          Six months passed with no action by the University on Plaintiff’s complaints despite
  repeated requests for an update and complaints of retaliation. See id. ¶ 41. As a proximate result
  of Defendants’ conduct, Plaintiff has been severely damaged in her ability to focus her efforts on
  successful completion of her doctorate. See id. ¶ 42. Plaintiff has sustained emotional harm and
  damage to her professional reputation. See id. As a result of Defendants’ conduct, Plaintiff
  suffered and continues to suffer severe emotional and mental distress, anguish, humiliation,

                                                    3
Case 2:19-cv-02956-GW-FFM Document 56 Filed 12/12/19 Page 5 of 13 Page ID #:1240



      embarrassment, fright, shock, discomfort and anxiety, although the exact nature, duration, and
      extent of such injuries are presently unknown to Plaintiff. See id. ¶ 43.
              Defendant is subject to the provisions of Title IX; and Plaintiff alleges that Defendant’s
      conduct was willful, purposeful, and unlawful, and done in accordance with the policies and
      practices of Defendant=s operations. See id. ¶¶ 45-46. The University is a public agency receiving
      funding from the State of California, including but not limited to budget appropriations, payments
      under Denti-Cal and student aid money, and thus, an entity governed by Cal. Gov. Code § 11135.
      See id. ¶ 60.
              B. Procedural Background
              On September 5, 2019, the Court dismissed Plaintiff’s first amended complaint without
      prejudice. See Final Ruling, Docket No. 28. Plaintiff filed the SAC in accordance with the Court’s
      order. See generally SAC. The Regents’ filed a motion to dismiss the SAC. See Defendant
      Regents of the University of California’s Notice of Motion and Motion to Dismiss Second
      Amended Complaint (“Motion”), Docket No. 35. Plaintiff filed an opposition. See Plaintiff
      Justine Tanjaya’s Opposition to Notice of Motion and Motion to Dismiss Second Amended
      Complaint (“Opp’n”), Docket No. 39. Regents filed a reply. See Defendant Regents of the
      University of California’s Reply Brief in Support of Motion to Dismiss First Amended Complaint
      (“Reply”), Docket No. 26.
              The Court held a hearing on the Motion on November 14, 2019. See Docket No. 45. At
      the hearing, the Regents agreed to file the investigative report compiled as part of the University’s
      investigation into Plaintiff’s complaints. The Court indicated that it would postpone ruling on the
      Motion so that it could review the report. The Report was filed on December 2, 2019. See
      Investigation Report, Docket No. 54-2.
II.       Legal Standard
              Under Rule 12(b)(6), a defendant may move to dismiss for failure to state a claim upon
      which relief can be granted. Fed. R. Civ. P. 12(b)(6). A complaint may be dismissed for failure
      to state a claim for one of two reasons: (1) lack of a cognizable legal theory; or (2) insufficient
      facts under a cognizable legal theory. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); see
      also Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008) (“Dismissal
      under Rule 12(b)(6) is appropriate only where the complaint lacks a cognizable legal theory or
      sufficient facts to support a cognizable legal theory.”).

                                                        4
Case 2:19-cv-02956-GW-FFM Document 56 Filed 12/12/19 Page 6 of 13 Page ID #:1241



           In deciding a 12(b)(6) motion, a court “may generally consider only allegations contained
   in the pleadings, exhibits attached to the complaint, and matters properly subject to judicial notice.”
   Swartz v. KPMG LLP, 476 F.3d 756, 763 (9th Cir. 2007); see also Marder v. Lopez, 450 F.3d 445,
   448 (9th Cir. 2006) (indicating that a court may consider a document “on which the complaint
   ‘necessarily relies’ if: (1) the complaint refers to the document; (2) the document is central to the
   plaintiff’s claim; and (3) no party questions the authenticity of the copy attached to the 12(b)(6)
   motion”). The court must construe the complaint in the light most favorable to the plaintiff, accept
   all allegations of material fact as true, and draw all reasonable inferences from well-pleaded factual
   allegations. Gompper v. VISX, Inc., 298 F.3d 893, 896 (9th Cir. 2002); Sprewell v. Golden State
   Warriors, 266 F.3d 979, 988 (9th Cir. 2001), amended on denial of reh’g, 275 F.3d 1187 (9th Cir.
   2001); Cahill v. Liberty Mutual Ins. Co., 80 F.3d 336, 337-38 (9th Cir. 1996). The court is not
   required to accept as true legal conclusions couched as factual allegations. Ashcroft v. Iqbal, 556
   U.S. 662, 678 (2009). Where a plaintiff facing a 12(b)(6) motion has pled “factual content that
   allows the court to draw the reasonable inference that the defendant is liable for the misconduct
   alleged,” the motion should be denied. Id.; Sylvia Landfield Trust v. City of Los Angeles, 729 F.3d
   1189, 1191 (9th Cir. 2013). But if “the well-pleaded facts do not permit the court to infer more
   than the mere possibility of misconduct, the complaint has alleged – but it has not show[n] . . . the
   pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (citations omitted).
III.   Analysis
       The Regents’ Motion seeks to dismiss all of the causes of action against it.2 As to the First,
   Second and Fourth causes of action which are based the federal Title IX statute, they contend that
   Plaintiff has failed to sufficiently allege that the University itself engaged in the misconduct that
   gives rise to the Title IX violations as required under the applicable law. As to Plaintiff’s state law
   claims (i.e. causes of action Three, Five and Six), the Regents argue that this Court should decline
   to exercise supplemental jurisdiction. The Motion raises other contentions, but if this Court agrees
   with the University’s above arguments, it need not address the latter.
           A. Title IX Claims
           The Regents argue that Plaintiff’s federal Title IX claims fail because Plaintiff has once


   2
    The Regents initially argue that the SAC should be dismissed in its entirety because it was purportedly filed 22
   days after this Court gave her 21 days to file an amended complaint. See Motion at 6. The Court declines to dismiss
   on that ground − as the sanction would far exceed the transgression, and the Defendant has not suffered any
   prejudice as a result of the one day delay.
                                                           5
Case 2:19-cv-02956-GW-FFM Document 56 Filed 12/12/19 Page 7 of 13 Page ID #:1242



  again not sufficiently alleged factual averments which demonstrate that the University itself
  engaged in any misconduct. See Motion at 6. Specifically, they assert that Plaintiff has failed to
  allege facts sufficient to conclude that the University committed (or was deliberately indifferent
  to) the purported sex discrimination, harassment and/or retaliation. Thus, the University argues,
  her Title IX claims for sex discrimination and hostile environment/quid pro quo must be dismissed
  (claims one and four). See id. at 7-9. The University also asserts that Plaintiff has failed to state
  a claim for retaliation because she has not plausibly alleged that the University (as opposed to an
  individual) retaliated against her, and she has not pled facts demonstrating that she was retaliated
  against because she complained of sex discrimination. See id. at 15-18. Plaintiff counters that she
  has demonstrated deliberate indifference by alleging that she made a Title IX complaint, the
  University’s response was clearly unreasonable, and that she continued to be harassed by Tetradis
  and Kresbach, and was discouraged from pursuing her investigation. See Opp’n at 3-6. Plaintiff
  also argues that the University itself retaliated against Plaintiff when it’s employees took adverse
  action against her, and when Tetradis was allowed to come near Plaintiff.             See id. at 7.
  Furthermore, Plaintiff argues that the deficiencies in the investigation themselves constituted
  retaliation. See id. at 7-8.
                  1. Applicable Standard
          Because Title IX was enacted under the Spending Clause, private actions are available only
  when funding recipients, such as school districts, had adequate notice that they could be held liable
  for the conduct at issue. See Davis v. Monroe County Bd. of Ed., 526 U.S. 629, 640 (1999). The
  Supreme Court clearly indicated the standard for holding an entity responsible for Title IX
  discrimination in Gebser v. Lago Vista Indep. Sch. Dist.:
                  Because the express remedial scheme under Title IX is predicated upon
          notice to an “appropriate person” and an opportunity to rectify any violation, 20
          U.S.C. § 1682, we conclude, in the absence of further direction from Congress, that
          the implied damages remedy should be fashioned along the same lines. An
          “appropriate person” under § 1682 is, at a minimum, an official of the recipient
          entity with authority to take corrective action to end the discrimination.
          Consequently, in cases like this one that do not involve official policy of the
          recipient entity, we hold that a damages remedy will not lie under Title IX unless
          an official who at a minimum has authority to address the alleged discrimination
          and to institute corrective measures on the recipient’s behalf has actual knowledge
          of discrimination in the recipient’s programs and fails adequately to respond.
                  We think, moreover, that the response must amount to deliberate
          indifference to discrimination.  The administrative enforcement scheme
                                                   6
Case 2:19-cv-02956-GW-FFM Document 56 Filed 12/12/19 Page 8 of 13 Page ID #:1243



         presupposes that an official who is advised of a Title IX violation refuses to take
         action to bring the recipient into compliance. The premise, in other words, is an
         official decision by the recipient not to remedy the violation. That framework finds
         a rough parallel in the standard of deliberate indifference. Under a lower standard,
         there would be a risk that the recipient would be liable in damages not for its own
         official decision but instead for its employees’ independent actions. Comparable
         considerations led to our adoption of a deliberate indifference standard for claims
         under § 1983 alleging that a municipality’s actions in failing to prevent a
         deprivation of federal rights was the cause of the violation.
  524 U.S. 274, 290-91 (1998) (citations omitted).
          Academic institutions are only liable for harassment by teachers and/or professors if they:
  1) had actual knowledge of the harassment and 2) responded to that knowledge with deliberate
  indifference. Reese v. Jefferson Sch. Dist. No. 14J, 208 F.3d 736, 739 (9th Cir.2000). In
  determining whether a Plaintiff has adequately pled a Title IX claim, the Court must determine
  whether, taking the allegations in the light most favorable to Plaintiff, it could conclude that an
  “appropriate person,” defined as “an official who at a minimum has authority to address the alleged
  discrimination and to institute corrective measures on the recipient’s behalf” had “actual
  knowledge of the discrimination and failed to adequately respond.” Gebser, 524 U.S. at 290. A
  school’s response to reported harassment will be deemed “deliberately indifferent” only if it is
  clearly unreasonable in the light of known circumstances. Davis 526 U.S. at 648. Moreover, the
  institution’s deliberate indifference must “at a minimum, cause students to undergo harassment or
  make them liable or vulnerable to it.” Id. at 645. In addition, to be actionable, the conduct must
  be so “severe, pervasive, and objectively offensive,” that it effectively deprives the victim of access
  to the educational opportunities or benefits provided by the school. Id. at 650. As further stated in
  Mansourian v. Regents of the Univ. of Cal., 602 F.3d 957, 966-67 (9th Cir. 2010):
         In Gebser, the Court held that principles of respondeat superior and constructive
         notice are inadequate to impose Title IX liability on a school district for a teacher’s
         sexual abuse of a high school student. Id. at 285. Noting that Title IX’s express
         enforcement scheme, termination of federal funding, requires “an opportunity for
         voluntary compliance” before suspending or terminating funding, see 20 U.S.C. §
         1682, Gebser held that the judicially implied private right of action similarly should
         not impose liability “without regard to the recipient’s knowledge or its corrective
         actions upon receiving notice.” Id. at 289. Monetary damages premised on
         constructive notice or respondeat superior for sexual harassment, the Court held in
         Gebser, would entail a risk that “the recipient of funds was unaware of the
         discrimination.” Id. at 287.
         Retaliation is also considered a form of discrimination under Title IX. See Jackson v.

                                                    7
Case 2:19-cv-02956-GW-FFM Document 56 Filed 12/12/19 Page 9 of 13 Page ID #:1244



  Birmingham Bd. of Ed., 544 U.S. 167, 173 (2005). When an institution “retaliates against a person
  because he complains of sex discrimination, this constitutes intentional ‘discrimination’ ‘on the
  basis of sex’ in violation of Title IX.” See id. at 174. “Retaliation is, by definition, an intentional
  act.” See id. at 173-74. Thus, as with claims of harassment, a University can only be found liable
  for retaliation undertaken by individuals acting in their own capacity, such as professors, if it was
  aware of the retaliation and failed to respond in a reasonable manner, causing further retaliation.
  See Power ex rel. Power v. Gilbert Public Schs., No. CV 07-2584-PHX-JAT, 2009 WL 5185297,
  *5 (D. Ariz., Dec. 22, 2009).
             As such, for all three Title IX causes of action, Plaintiff must plead sufficient facts to allege
  that the University itself performed the acts of (or had actual knowledge of and failed to take
  appropriate corrective action as to) the harassment and/or retaliation. Additionally, Plaintiff must
  plead facts showing that the University was deliberately indifferent to the harassment/retaliation,
  and that the alleged indifference subjected Plaintiff to further discriminatory treatment. See
  Stanley v. Trs. of Cal. State Univ., 433 F.3d 1129, 1137 (9th Cir. 2006).
                     2. Analysis
                              a. Sex Discrimination/Hostile Environment Claims
             Plaintiff’s sex discrimination and hostile environment claims are once again insufficiently
  alleged in the SAC. Given the allegations in the SAC, the Court finds no reason to believe that
  the University’s response to Plaintiff’s complaint was unreasonable. The University conducted an
  interview of Plaintiff within a month of her filing a complaint and was clearly in contact with
  members of the faculty regarding the investigation. See SAC ¶¶ 27, 32. Plaintiff complains that
  the University did not take action on her complaints until she filed a lawsuit, however, she filed
  the lawsuit eight months after her initial report to the University. The fact that the investigation
  was not completed in less than eight months is not enough to demonstrate deliberate indifference.
  See Oden v. Northern Marianas College, 440 F.3d 1085, 1089 (9th Cir. 2006) (finding that nine-
  month delay in convening a hearing was not unreasonable, even where human resources manual
  required a hearing within 30 days of the filing of a complaint).3 The University began investigating
  within weeks of Plaintiff’s initial complaint. See SAC ¶¶ 27, 32.                 At that point Plaintiff had
  already “cut off all communication” with Tetradis. See id. ¶ 25. Thus, it does not appear that the
  University had any need to take immediate measures to protect Plaintiff from further harassment.

  3
      The Court recognizes that Oden was decided in a motion for summary judgment context.
                                                           8
Case 2:19-cv-02956-GW-FFM Document 56 Filed 12/12/19 Page 10 of 13 Page ID #:1245



   The Court finds no allegations in the SAC to suggest that the University’s response to Plaintiff’s
   complaint was unreasonable.
          Moreover, Plaintiff does not allege sufficient facts to show that the University’s delay in
   investigating her case caused Plaintiff to be subject to continuing harassment. See generally SAC.
   Plaintiff allegedly reported her claims of sexual harassment to the University’s Title IX office on
   June 25, 2018. See SAC ¶ 27. Thus, the University itself could only be liable for sexual
   harassment that occurred after that date. However, Plaintiff’s SAC contains no allegations of
   sexual harassment occurring after June 25, 2018. See generally id. Plaintiff does allege that
   Tetradis at one point sat at a table nearby her in the University cafeteria, see id. ¶ 36, and that
   Tetradis showed up at an on-campus dental clinic where she was working. See id. ¶ 39. Tetradis’
   continued presence on campus alone does not constitute discrimination for which the University
   can be held liable under the circumstances alleged.
          Perhaps there could be some circumstance in which the University could be liable for
   allowing an alleged perpetrator of sexual harassment or sexual assault to remain on campus during
   an investigation, but that is certainly not the case here. Plaintiff alleges no facts from which the
   Court could conclude that Plaintiff was somehow endangered, or otherwise significantly impacted
   by Tetradis’ presence on campus. See generally FAC. If the Court were to find the University
   liable for violations of Title IX based on Tetradis’ having been in the same room as Plaintiff on
   only two occasions following her complaint, it would essentially mean that the school is liable no
   matter what, so long as they do not ban a professor from campus immediately following an
   allegation of sexual harassment. But Title IX does not require “administrators to engage in
   particular disciplinary action,” when they receive a complaint of sexual harassment, and the
   Supreme Court has instructed that “courts should refrain from second-guessing the disciplinary
   decisions made by school administrators.” Davis Next Friend LaShonda D. v. Monroe County Bd.
   of Educ., 526 U.S. 629, 648 (1999). Given that Tetradis’ presence in the cafeteria and a dental lab
   are the only allegations that could possibly constitute harassment by Tetradis after Plaintiff’s
   complaint to the University, the University cannot be liable for Plaintiff’s sex discrimination or
   hostile environment claims.
          However, the Court also cognizant of the fact that the University herein did not do as much
   as they could have in regards to responding to Plaintiff’s complaint. For example, in Oden, the
   actions initially taken by the educational institution were much more thorough. As described by

                                                    9
Case 2:19-cv-02956-GW-FFM Document 56 Filed 12/12/19 Page 11 of 13 Page ID #:1246



   the court:
          The College began to act as soon as it became aware of Plaintiff’s allegations. Two
          counselors were assigned to Plaintiff to provide psychological and practical
          support; they met with her more than a dozen times; they assisted her in filing a
          formal complaint; and they helped her drop [the accused teacher’s] class
          immediately. After the complaint was filed, the College served it on [the teacher].
          He was instructed not to have any contact with Plaintiff. Eventually a hearing took
          place, Plaintiff was believed, and [the teacher] was significantly disciplined.
   440 F.3d at 1089. The question, however, is not whether the University did everything that it could
   have, but rather it is whether that which was done by the University was sufficient for purposes of
   Title IX.
          In its November 14, 2019 Tentative Ruling the Court indicated that a significant factor in
   determining whether to dismiss Plaintiff’s discrimination and hostile environment claims would
   be the adequacy of the University’s investigation into her complaints. See Tentative Ruling on
   Defendant’s Motion to Dismiss Second Amended Complaint (“Tentative Ruling”), Docket No.
   45. The Court has reviewed the investigative report filed by the University and would conclude
   that the University conducted a robust and thorough investigation of Plaintiff’s claims. See
   generally Investigation Report. The University’s investigation included multiple interviews with
   the Plaintiff and Dr. Tetradis as well as the analysis of a large set of documentary evidence. See
   generally id. It concluded in an exhaustive seventy-one-page report with hundreds of pages of
   relevant exhibits. See generally id. Although Plaintiff was no doubt dissatisfied with the
   conclusions reached by the report, there can be no doubt that the University conducted a thorough
   investigation. Thus, the Court would find that the University’s response to Plaintiff’s sexual
   harassment complaint was sufficient for Title IV purposes.
                          b. Retaliation Claim
          Plaintiff makes a separate Title IX claim for retaliation. See generally SAC. Plaintiff has
   also failed to state a claim for retaliation. Plaintiff does not allege any facts from which the Court
   could conclude that the University itself retaliated against her for filing a Title IX complaint. See
   generally SAC. Instead, Plaintiff alleges that Tetradis and “others associated with him” retaliated
   against her. See id. ¶ 28. Plaintiff alleges that “members of Plaintiff’s Ph.D. committee were told
   to hold her to a higher standard than other students,” but does not allege who told the committee
   to do this. Thus, the Court cannot conclude that the University itself was responsible for such
   conduct. Given that Plaintiff alleges retaliation from members of the faculty, Plaintiff once again

                                                    10
Case 2:19-cv-02956-GW-FFM Document 56 Filed 12/12/19 Page 12 of 13 Page ID #:1247



   must allege facts to show that the University was aware of the retaliation and was deliberately
   indifferent.
           Plaintiff alleges that she emailed the Vice Chancellor to complain about retaliation on
   August 6, 2018, however the complaint focused on retaliation against “faculties who firmly
   supported” Plaintiff, not retaliation against Plaintiff herself. See id. ¶ 32. Plaintiff also alleges
   that she made a written complaint of retaliation by Tetradis to the Title IX investigator on August
   10, 2019. See id. ¶ 33. From this vague allegation it is unclear if Plaintiff was complaining about
   retaliation against her, retaliation against faculty who supported her, or both. The Court will
   assume, for the sake of this Motion, that the complaint included allegations of retaliation against
   Plaintiff. Plaintiff does not allege any facts, however, that would lead the Court to believe that the
   University was deliberately indifferent to her retaliation claims. As with her harassment claims a
   6-8 month delay in concluding the investigation is not alone sufficient to show deliberate
   indifference.
           Moreover, Plaintiff does not allege sufficient facts to show that she was subject to
   retaliation after the filing of her August 10, 2019 complaint, for which the University realistically
   could have been on notice. To start, the Court would not find that Tetradis’ presence either in the
   cafeteria or in Plaintiff’s lab could possibly be construed as “retaliation” against Plaintiff by the
   University. Plaintiff also alleges that Dr. Flavia Pirih “tried to fail Plaintiff,” and that Plaintiff
   believes this was at Tetradis’ request. See id. ¶ 35. Additionally, Plaintiff alleges that Dr. Igor
   Spigelman “unexpectedly showed up to attend Plaintiff’s Ph.D. defense presentation.” See id. ¶
   40. If Plaintiff were able to prove that Pirih tried to fail Plaintiff at the request of Tetradis, that
   would likely constitute an act of retaliation, but the Court would not find that a University professor
   observing a Ph.D. presentation could possibly constitute legally cognizable retaliation. Thus, the
   only plausible allegation of retaliation alleged following Plaintiff’s report to the Title IX office is
   Dr. Flavia Pirih’s attempt to fail Plaintiff. It is unclear to the Court however, how the University
   could possibly be responsible for Pirih’s alleged conduct. Plaintiff does not allege that she actually
   did fail the class, or that the University possibly could have been aware of Pirih’s attempt to fail
   Plaintiff. The University was only on notice that Tetradis had allegedly retaliated against Plaintiff.
   It would be completely unreasonable for the Court to conclude that somehow the University
   became responsible for monitoring all interactions between Plaintiff and other faculty when she
   complained of Tetradis’ retaliatory conduct.

                                                     11
Case 2:19-cv-02956-GW-FFM Document 56 Filed 12/12/19 Page 13 of 13 Page ID #:1248



              Thus, the Court would dismiss Plaintiff’s Title IX claims for sex discrimination,
      retaliation, and hostile environment against the University. The Court would dismiss these claims
      with prejudice, given that a review of the University’s investigative report demonstrates that the
      University’s response to Plaintiff’s complaint was sufficient to satisfy Title IX.
             Plaintiff has conceded that her Title IX causes of action cannot be brought against
      individual defendant Tetradis. See Plaintiff’s Opposition to Defendant Tetradis’s Motion to
      Dismiss, Docket No. 46 at 3. Therefore, that claim against Tetradis is dismissed and the only
      remaining causes of action against him are under state law.
             B. State Law Claims
              It is well established that “when the federal-law claims have dropped out of the lawsuit in
      its early stages and only state-law claims remain, the federal court should decline the exercise of
      jurisdiction by dismissing the case without prejudice.” See Carnegie-Mellon Univ. v. Cohill, 484
      U.S. 343, 350 (1988). Thus, the Court would decline to exercise supplemental jurisdiction over
      her state law causes of action and dismiss Plaintiff’s remaining state law claims without prejudice.
IV.      Conclusion
             Based on the foregoing, the Court would GRANT the University’s and Tetradis’s Motions
      to Dismiss the Second Amended Complaint as delineated above.




                                                       12
